The defendant city, under its charter (14 Special Laws, p. 857), is authorized to take land for park purposes. Its common council must first "determine that public necessity and convenience require the taking," and before that body can "determine to take land for the purposes aforesaid," it must give an opportunity for a hearing before it to "all persons whose land is proposed to be taken." If it then determines that public necessity and convenience require the taking of their lands, it is to appoint a committee to "determine the damages to be paid" to each of them, and report their determination with a descriptive survey of the land "proposed to be taken." Another opportunity for a hearing before the common council is then to be given to all parties in interest, before action on this report. Should it be adopted, the council is to report its doings to the "board of appropriation and apportionment." Another opportunity for a hearing before that board is then to be given to all parties in interest. If, after such hearing, the board "by a majority vote of all its members, both present and absent," approve "the taking of said lands for the purposes aforesaid and the damages to be paid therefor," it must "report its approval to said common *Page 109 
council, and the clerk of the city shall thereupon record the descriptive survey of the lands to be taken, with the name or names of the owner or owners of said land or lands, and the damages to be paid to each of said owners, in the records of said city, and in the town clerk's office of the town in which said land or lands are situated, and cause a notice, signed by the mayor or clerk of said city, containing the names of the persons to whom damages have been awarded, and the amount awarded to each, to be published not less than three times in a newspaper published in said city; and the damages so awarded to be paid shall thereupon become payable to the persons entitled thereto at the end of thirty days after date of publication of said notice." Landowners are given an appeal from the award of damages, but not from the determination to take their lands.
The provisions for recording "the descriptive survey of the lands to be taken" and the "damages to be paid to each of said owners" in the town clerk's office, and publishing in a newspaper a notice of the damages awarded, followed by the declaration that these damages "shall thereupon become payable to the persons entitled thereto at the end of thirty days after date of publication of said notice," sufficiently indicate the intent of the General Assembly that upon such record and advertisement the city should become immediately indebted to each of those whose lands were described in the survey, for the damages awarded to him, although the date of payment was postponed for thirty days.
These several steps were duly taken in the proceedings on which the plaintiff founds her claim. Upon the completion of the last of them, the sum awarded to her therefore became an absolute obligation of the city, debitum in presenti,solvendum in futuro; and her right to receive it was equally a vested one, whether her title to the land in question passed out of her at that moment, or not until the expiration of the thirty days, or remained in her until the actual payment of the compensation awarded. See Shannahan v.Waterbury, 63 Conn. 420, 425, 28 A. 611. *Page 110 
Within the thirty days the common council voted to rescind its action, and notified all parties in interest of such rescission and that the condemnation proceedings were of no effect.
The city charter gives no express power to the common council to abandon condemnation proceedings once commenced, and none can be implied either in favor of that body or of the board of appropriation and apportionment, or of both together, after such proceedings have been carried so far as to invest the owner of land condemned with an unconditional right to a certain compensation for it.
It is contended that there was a fatal flaw in the condemnation proceedings, in that the approval of the board of appropriation and apportionment was given by the casting vote of the mayor. This board is constituted by the charter (13 Special Laws, p. 1152, § 8) as "consisting of eight members, who shall be electors of said city, and who shall be appointed by the mayor, by and with the advice and consent of the common council, and in such manner that no political party having representatives in the common council shall have more than one-half of said members." By the same section, "the mayor of the city shall, ex officio, be a member of said board and preside over its meetings, and when he is absent, said board shall choose, by a majority vote of those present and voting, a chairman to preside in his stead, but the mayor shall have no vote in any of the proceedings of said board except in case of a tie." There is nothing in the subsequent amendment of the charter in relation to parks, enacted in 1905 (14 Special Laws, p. 858, § 6), by which the approval by the board of action by the common council as to taking land for park purposes must be "by a majority vote of all its members, both present and absent," to indicate any intent to exclude the mayor's vote, should there be a tie. He is as much a member of the board as any of the others. Although only authorized to vote in order to break a tie, his vote in that case, when all are present and have voted, is sufficient to make a majority within the meaning of the charter. *Page 111 
The amendment of 1905 authorized the common council to issue city bonds "for the purpose of paying for and improving land taken for the purposes of a public park," and to provide for their ultimate liquidation by a sinking fund to be constituted by annual appropriations. No action has been taken by the common council toward the issue of such bonds. This is set up by the defendant as an answer to the plaintiff's claim. But it is sufficient for her to show a vested right to payment for her land. The charter does not prohibit the city from paying for lands taken for park purposes out of its general funds. See Whitney v. NewHaven, 58 Conn. 450, 461, 20 A. 666; Cook v. Ansonia,66 Conn. 413, 423, 34 A. 183. It may issue park bonds, but it is not required to do so.
   Judgment is advised for the plaintiff, and costs in this court will be taxed in her favor.
In this opinion the other judges concurred.